    Case: 1:21-cv-00102-MRB Doc #: 1 Filed: 02/11/21 Page: 1 of 10 PAGEID #: 1




                            UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO

SANDRA RAMIREZ, individually, and on
behalf of all others similarly situated,
                       Plaintiff,                      NO.

       v.                                              CLASS ACTION COMPLAINT

STAFFMARK GROUP LLC, a Delaware                              JURY DEMAND
company,
                       Defendant.


       Plaintiff Sandra Ramirez (“Plaintiff Ramirez” or “Ramirez”) brings this Class Action
Complaint and Demand for Jury Trial against Defendant Staffmark Group LLC (“Defendant
Staffmark” or “Staffmark”) to stop the Defendant from violating the Telephone Consumer
Protection Act by calling consumers using a pre-recorded voice message without consent
including consumers who expressly requested that Defendant stop calling yet continued to
receive calls from Defendant. Plaintiff also seeks injunctive and monetary relief for all persons
injured by Defendant’s conduct. Plaintiff Ramirez, for this Complaint, alleges as follows upon
personal knowledge as to herself and her own acts and experiences, and, as to all other matters,
upon information and belief, including investigation conducted by her attorneys.
                                                PARTIES

       1.      Plaintiff Sandra Ramirez is a resident of Hemet, California.
       2.      Defendant Staffmark is a Delaware registered company headquartered in
Cincinnati, Ohio. Defendant Staffmark conducts business throughout the U.S.
                                    JURISDICTION AND VENUE
       3.      This Court has federal question subject matter jurisdiction over this action under
28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.
§227 (“TCPA”).
    Case: 1:21-cv-00102-MRB Doc #: 1 Filed: 02/11/21 Page: 2 of 10 PAGEID #: 2




         4.    This Court has personal jurisdiction over the Defendant and venue is proper in
this District under 28 U.S.C. § 1391(b) because Defendant has its headquarters in this District

and the wrongful conduct giving rise to this case was directed from this District by Defendant.
                                       INTRODUCTION
         5.    As the Supreme Court explained at the end of its term this year, “Americans
passionately disagree about many things. But they are largely united in their disdain for
robocalls. The Federal Government receives a staggering number of complaints about
robocalls—3.7 million complaints in 2019 alone. The States likewise field a constant barrage of
complaints. For nearly 30 years, the people’s representatives in Congress have been fighting
back.” Barr v. Am. Ass'n of Political Consultants, No. 19-631, 2020 U.S. LEXIS 3544, at *5
(U.S. July 6, 2020).
         6.    When Congress enacted the TCPA in 1991, it found that telemarketers called
more than 18 million Americans every day. 105 Stat. 2394 at § 2(3).
         7.    By 2003, due to more powerful autodialing technology, telemarketers were
calling 104 million Americans every day. In re Rules and Regulations Implementing the TCPA
of 1991, 18 FCC Rcd. 14014, ¶¶ 2, 8 (2003).
         8.    The problems Congress identified when it enacted the TCPA have only grown
exponentially in recent years.
         9.    Industry data shows that the number of robocalls made each month increased
from 831 million in September 2015 to 4.7 billion in December 2018—a 466% increase in three
years.
         10.   According to online robocall tracking service “YouMail,” 4 billion robocalls were
placed in January 2021 alone, at a rate of 129.6 million per day. www.robocallindex.com.
         11.   The FCC also has received an increasing number of complaints about unwanted
calls, with 150,000 complaints in 2016, 185,000 complaints in 2017, and 232,000 complaints in
2018. FCC, Consumer Complaint Data Center, www.fcc.gov/consumer-help-center-data.
    Case: 1:21-cv-00102-MRB Doc #: 1 Filed: 02/11/21 Page: 3 of 10 PAGEID #: 3




       12.     “Robocalls and telemarketing calls are currently the number one source of
consumer complaints at the FCC.” Tom Wheeler, Cutting off Robocalls (July 22, 2016),

statement of FCC chairman.1
       13.     “The FTC receives more complains about unwanted calls than all other
complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer
Protection, In re Rules and Regulations Implementing the Telephone Consumer Protection Act of
1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016).2
                                      COMMON ALLEGATIONS
       14.     Staffmark is a staffing company that connects employers with employees
throughout the U.S.
       15.     In order to notify about available jobs, Staffmark places pre-recorded calls to
consumer telephone numbers.
       16.     However, Staffmark places pre-recorded voice message calls to consumers who
are not looking to get a job and who never provided their phone number to Staffmark.
       17.     To make matters worse, consumers are unable to get these unwanted pre-recorded
calls stopped, as per Plaintiff’s experience.
       18.     Plaintiff called Staffmark and spoke with a live agent, asking to have her phone
number removed from Staffmark’s call system.
       19.     In addition, Plaintiff received job notification calls from live Staffmark employees
and repeatedly instructed them not to call her number.
       20.     Despite this request, Plaintiff continued to receive unwanted pre-recorded calls to
her cell phone from Staffmark.
       21.     There are numerous complaints posted online about consumers receiving multiple
unwanted pre-recorded calls from Staffmark including:

1
  https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls
2
  https://www.ftc.gov/system/files/documents/advocacy_documents/comment-staff-ftc-bureau-
consumer-protection-federal-communications-commission-rules-
regulations/160616robocallscomment.pdf
    Case: 1:21-cv-00102-MRB Doc #: 1 Filed: 02/11/21 Page: 4 of 10 PAGEID #: 4




             •   “Staffmark repeatedly leaving a pre-recorded voicemail message telling me my
                 area has jobs available.”3

             •   “Staffmark left a message telling me my area has jobs available.”4
             •   “Recording about job openings”5
             •   “Received a phone call from Staffmark supposedly a recruiter who also ask for
                 social security number. Appears to be potential scam”6
             •   “Did get a message, but I’m not interested in receiving calls from these people”7
       22.       A consumer posted the following pre-recorded voice message that they received
from Staffmark on YouMail.com:




                                                                                          8



       23.       In response to these calls, Plaintiff Ramirez files this lawsuit seeking injunctive
relief requiring the Defendant to cease from violating the Telephone Consumer Protection Act,
as well as an award of statutory damages to the members of the Class and costs.
                           PLAINTIFF RAMIREZ’S ALLEGATIONS


3
  https://www.shouldianswer.com/phone-number/8443581565
4
  Id.
5
  https://800notes.com/Phone.aspx/1-844-358-1565
6
  https://whocallsme.com/Phone-Number.aspx/7323614767
7
  https://whocallsme.com/Phone-Number.aspx/2533638291
8
  https://directory.youmail.com/directory/phone/8443581565
       Case: 1:21-cv-00102-MRB Doc #: 1 Filed: 02/11/21 Page: 5 of 10 PAGEID #: 5




         24.    Plaintiff Ramirez began receiving unwanted pre-recorded calls from Staffmark to
her cell phone number in early September, 2020, from phone number 310-316-8555.

         25.    The calls were regarding jobs that were available through Staffmark, such as for a
forklift operator.
         26.    After receiving a few pre-recorded calls to her cell phone number, Plaintiff
Ramirez blocked 310-316-8555.
         27.    Despite blocking the calls, Plaintiff received pre-recorded voicemails from
Defendant Staffmark that she had to delete due to the space they were taking up on her phone.
         28.    310-316-8555 is identified on the Staffmark.com website as Staffmark’s South
Bay – Torrance office:




                                                                                       9



         29.    Frustrated by the calls and voicemails, Plaintiff called 310-316-8555 and spoke
with a live agent in September of 2020.
         30.    Plaintiff explained that she was receiving unwanted pre-recorded calls and asked
to have her phone number removed from Defendant’s call system.
         31.    Despite being assured that the calls would stop, Plaintiff continued to receive
additional calls from Defendant Staffmark that were a mix of live and pre-recorded calls.
         32.    When a live Staffmark employee called, Plaintiff would instruct the employee to
stop calling her phone number.
         33.    Despite numerous stop requests, Plaintiff Ramirez continued to receive live and
pre-recorded voice message calls from Defendant Staffmark.




9
    https://www.staffmark.com/locations/Default.aspx
    Case: 1:21-cv-00102-MRB Doc #: 1 Filed: 02/11/21 Page: 6 of 10 PAGEID #: 6




        34.       This is a list of some of the live and pre-recorded calls Plaintiff Ramirez received
from Staffmark, from phone number 310-316-8555, the majority of which were placed after she

called and asked for the calls to stop:

              •   September 11, 2020 at 11:58 AM
              •   September 16, 2020 at 12:37 PM
              •   September 24, 2020 at 3:56 PM
              •   October 15, 2020 at 1:13 PM
              •   October 15, 2020 at 4:24 PM
              •   October 26, 2020 at 3:37 PM
              •   October 27, 2020 at 4:57 PM
              •   October 30, 2020 at 4:51 PM
              •   November 3, 2020 at 11:51 AM
              •   November 18, 2020 at 10:13 AM
              •   November 23, 2020 at 3:25 PM
              •   November 25, 2020 at 10:34 AM
              •   January 1, 2021 at 3:57 PM
              •   January 3, 2021 at 5:05 PM
              •   January 4, 2021 at 9:41 AM

        35.       Plaintiff Ramirez also received at least 5 additional unwanted calls in December,

2020.
        36.       Plaintiff noted that when receiving pre-recorded calls from Defendant, no option
was provided to opt-out.
        37.       The unauthorized pre-recorded and live telephone calls that Plaintiff received
from Staffmark, as alleged herein, have harmed Plaintiff Ramirez in the form of annoyance,
nuisance, and invasion of privacy, and disturbed the use and enjoyment of her phone, in addition
to the wear and tear on the phone’s hardware (including the phone’s battery) and the
consumption of memory on the phone.
    Case: 1:21-cv-00102-MRB Doc #: 1 Filed: 02/11/21 Page: 7 of 10 PAGEID #: 7




       38.     The unwanted calls wasted Plaintiff’s time as Plaintiff had to call and ask for the
calls to be stopped and the Plaintiff had to answer unwanted calls in order to tell Staffmark

employees to stop calling her cell phone number.
       39.     Plaintiff also had to spend time listening to and deleting pre-recorded voicemail
messages that Defendant left in the voicemail of Plaintiff’s cell phone.
       40.     Seeking redress for these injuries, Plaintiff Ramirez, on behalf of herself and a
Class of similarly situated individuals, bring suit under the Telephone Consumer Protection Act,
47 U.S.C. § 227, et seq., which prohibits unsolicited pre-recorded voice message calls to cellular
phone numbers.
                                       CLASS ALLEGATIONS
       41.     Plaintiff Ramirez brings this action pursuant to Federal Rules of Civil Procedure
23(b)(2) and 23(b)(3) and seek certification of the following Class:
       Pre-recorded No Consent Class: All persons in the United States who from four years
       prior to the filing of this action through class certification (1) Defendant (or an agent
       acting on behalf of Defendant) called on their cellular telephone number, (2) using a pre-
       recorded voice message, (3) for substantially the same reason Defendant called Plaintiff,
       and (4) for whom the Defendant claims it obtained the person’s number the same way it
       obtained Plaintiff’s number.

       42.     The following individuals are excluded from the Class: (1) any Judge or
Magistrate presiding over this action and members of their families; (2) Defendant, their
subsidiaries, parents, successors, predecessors, and any entity in which either Defendant or its
parents have a controlling interest and their current or former employees, officers and directors;
(3) Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion
from the Class; (5) the legal representatives, successors or assigns of any such excluded persons;
and (6) persons whose claims against Defendant have been fully and finally adjudicated and/or
released. Plaintiff Ramirez anticipates the need to amend the Class definition following
appropriate discovery.
       43.     Numerosity: On information and belief, there are hundreds, if not thousands of
members of the Class such that joinder of all members is impracticable.
    Case: 1:21-cv-00102-MRB Doc #: 1 Filed: 02/11/21 Page: 8 of 10 PAGEID #: 8




         44.   Commonality and Predominance: There are many questions of law and fact
common to the claims of the Plaintiff and the Class, and those questions predominate over any

questions that may affect individual members of the Class. Common questions for the Class
include, but are not necessarily limited to the following:
         (a)   whether Defendant Staffmark placed pre-recorded calls to consumer without
               consent;
         (b)   whether Defendant Staffmark continued to place pre-recorded calls after being
               instructed to stop calling;
         (c)   whether Defendant’s conduct constitutes a violation of the TCPA; and
         (e)   whether members of the Classes are entitled to treble damages based on the
               willfulness of Defendant’s conduct.
         45.   Adequate Representation: Plaintiff Ramirez will fairly and adequately represent
and protect the interests of the Class, and has retained counsel competent and experienced in
class actions. Plaintiff Ramirez has no interests antagonistic to those of the Class, and Defendant
has no defenses unique to Plaintiff. Plaintiff Ramirez and her counsel are committed to
vigorously prosecuting this action on behalf of the members of the Class, and have the financial
resources to do so. Neither Plaintiff Ramirez nor her counsel have any interest adverse to the
Class.
         46.   Appropriateness: This class action is also appropriate for certification because
Defendant has acted or refused to act on grounds generally applicable to the Class as a whole,
thereby requiring the Court’s imposition of uniform relief to ensure compatible standards of
conduct toward the members of the Class and making final class-wide injunctive relief
appropriate. Defendant’s business practices apply to and affect the members of the Class
uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with
respect to the Class as a whole, not on facts or law applicable only to Plaintiff Ramirez.
Additionally, the damages suffered by individual members of the Class will likely be small
relative to the burden and expense of individual prosecution of the complex litigation
    Case: 1:21-cv-00102-MRB Doc #: 1 Filed: 02/11/21 Page: 9 of 10 PAGEID #: 9




necessitated by Defendant’s actions. Thus, it would be virtually impossible for the members of
the Class to obtain effective relief from Defendant’s misconduct on an individual basis. A class

action provides the benefits of single adjudication, economies of scale, and comprehensive
supervision by a single court.


                               FIRST CLAIM FOR RELIEF
                            Telephone Consumer Protection Act
                                (Violation of 47 U.S.C. § 227)
               (On Behalf of Plaintiff and the Pre-recorded No Consent Class)
       47.     Plaintiff repeats and realleges the prior paragraphs of this Complaint and
incorporates them by reference herein.
       48.     Defendant and/or its agents transmitted unwanted telephone calls to Plaintiff and

the other members of the Pre-recorded No Consent Class using a pre-recorded voice message.
       49.     These pre-recorded voice calls were made en masse without the prior express
consent of the Plaintiff and the other members of the Pre-recorded No Consent Class.
       50.     Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii). As a result of
Defendant’s conduct, Plaintiff and the other members of the Pre-recorded No Consent Class are
each entitled to a minimum of $500 in damages, and up to $1,500 in damages, for each violation.

                                         PRAYER FOR RELIEF
       WHEREFORE, Plaintiff Ramirez individually and on behalf of the Class, prays for the
following relief:
       51.     An order certifying this case as a class action on behalf of the Class as defined
above; appointing Plaintiff Ramirez as the representative of the Class; and appointing her
attorneys as Class Counsel;
       52.     An award of actual and/or statutory damages and costs;
       53.     An order declaring that Defendant’s actions, as set out above, violate the TCPA;
       54.     An injunction requiring Defendant to cease all unsolicited calling activity, and to
otherwise protect the interests of the Class; and
   Case: 1:21-cv-00102-MRB Doc #: 1 Filed: 02/11/21 Page: 10 of 10 PAGEID #: 10




      55.    Such further and other relief as the Court deems just and proper.
                                           JURY DEMAND

      Plaintiff Ramirez requests a jury trial.

DATED this 11th day of February, 2021.

                                             By: /s/ Brian Giles

                                             Brian Giles
                                             brian@gilesfirm.com
                                             LAW OFFICES OF BRIAN T. GILES, LLC
                                             1470 Apple Hill Rd.,
                                             Cincinnati, OH 45230
                                             Telephone: (513) 379-2715

                                             Avi R. Kaufman*
                                             kaufman@kaufmanpa.com
                                             KAUFMAN P.A.
                                             400 NW 26th Street
                                             Miami, FL 33127
                                             Telephone: (305) 469-5881

                                             Attorneys for Plaintiff and the putative Class

                                             *Pro Hac Vice motion forthcoming
